871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eugene SYZMANSKI, Plaintiff-Appellant,v.BUDGET RENTAL, Defendant-Appellee.
No. 88-2041.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1989.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Plaintiff, Eugene Szymanski, appeals a judgment of the district court which dismissed his civil rights action.  He now moves for leave to proceed in forma pauperis and the appointment of counsel.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Western District of Michigan.  As the basis of his request for monetary damages, he alleged that defendant, Budget Rental, had illegally secured his arrest and prosecution on a charge of theft of an automobile.  Defendant then moved for the dismissal of the complaint for failure to state a claim upon which relief could be granted pursuant to Fed.R.Civ.P. 12(b)(6).  In particular, defendant argued that plaintiff had not alleged any facts to indicate state action, a prerequisite of any claim brought under 42 U.S.C. Sec. 1983.  Despite plaintiff's purported amendment of his complaint to cure that deficiency by alleging a conspiracy between defendant and state law enforcement officials, the district court, acting upon a report and recommendation of its magistrate, granted defendant's motion and dismissed the complaint.  Plaintiff subsequently filed this appeal.


3
Based upon a careful review of the record, this court concludes that the district court did not err in dismissing the complaint.  Accordingly, the motion for leave to proceed in forma pauperis is hereby granted.  Furthermore, the motion for appointment of counsel is hereby denied and the district court's final judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.